DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
RE claim 1, as amended, the prior-art does not teach a motor driving device comprising: N units of motors, the N being a natural number equal to or greater than 2; N units of inverters configured to control the N units of motors, respectively; axN units of cables configured to allow connection between the N units of inverters and the N units of motors, respectively, the a being a natural number; and a PWM signal output unit configured to transmit a PWM signal to the N units of inverters, wherein a stray capacitance estimating unit configured to calculate added stray capacitances obtained by adding each stray capacitance of the N units of motors and each stray capacitance of the axN units of cables, at least based on information on the N units of motors and information on the axN units of cables; and a grouping unit configured to obtain M groups having an identical stray capacitance, based on the added stray capacitances calculated by the stray capacitance estimating unit, and prepare a table indicating a combination of at least motors and inverters included in each of the M groups, wherein M is a natural number equal to or less than N and equal to or greater than 2, wherein the PWM signal output unit outputs the PWM signal for driving at least one inverter belonging to each group of the M groups so that the PWM signals have phase differences shifted by 360 degrees/M among the groups, based on the table.

Claims 3 and 4 are allowable for its dependency on claim 1.
Claim 5 is allowable for similar reason as claim 1.

None of the prior art references of the record, either stand-alone or in combination, has taught or suggest the above-mentioned features in combination with other limitations recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS TRUONG/Primary Examiner, Art Unit 2834